Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered March 7, 2002, which, inter alia, granted the petition to confirm the arbitration award dated December 8, 1994, unanimously affirmed, with costs.
Appellant does not in its main brief challenge the arbitrator’s jurisdiction or the correctness of the award. Instead, it challenges Supreme Court’s jurisdiction to confirm the award. That challenge is based on arguments previously rejected by this Court (see Bevona v Lipton, 278 AD2d 104 [2000], rearg denied 2001 NY App Div LEXIS 2520), and we perceive no reason to resolve those arguments differently now (see Heffernan v Marine Midland Bank, 283 AD2d 337 [2001]).
We decline to consider the challenge to the arbitrator’s juris*307diction raised in appellant’s reply brief. Were we to consider it, however, we would find it to be without merit (see 31 W. 47th St. Co. v Bevona, 215 AD2d 152 [1995]; and see Bevona v Roxanne Mgt., 280 AD2d 254 [2001]). Inasmuch as there is no contention that the award was totally irrational or violative of a strong public policy and there is no evidence supporting vacatur of the award upon any of the grounds enumerated in CPLR 7511, the award was properly confirmed (see Matter of Town of Callicoon [Civil Serv. Empls. Assn.], 70 NY2d 907, 909 [1987]).
We have considered appellant’s other arguments and find them unavailing. Concur — Buckley, P.J., Tom, Ellerin, Lerner and Friedman, JJ.